UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): May 13, 2014 QUALSTAR CORPORATION (Exact Name of Registrant as Specified in its Charter) California (State or other Jurisdiction of Incorporation or Organization) 000-30083 (Commission File Number) 95-3927330 (I.R.S. Employer Identification No.) 3990-B Heritage Oak Court Simi Valley, CA 93063 (Address of principal executive offices) (Zip Code) (805) 583-7744 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communication pursuant to Rule 425 under Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act CFR 240.17R 240.13e-4(c)) Explanatory Note This Form 8-K/A amends and supplements the Current Report on Form 8-K of Qualstar Corporation filed with the U.S. Securities and Exchange Commission on May 14, 2014 (the “Initial Form 8-K”). The Initial Form 8-K reported under Item 2.02 that the Company had issued a press release regarding its results of operations and financial condition for its 2014 fiscal third quarter ended March 31, 2014, however a complete copy of the press release was not attached to the Initial Form 8-K. A complete copy of the press release is attached to this Form 8-K/A . Item 2.02. Results of Operations and Financial Condition. On May 13, 2014, Qualstar Corporation issued a press release regarding its results of operations and financial condition for the 2014 fiscal third quarter ended March 31, 2014.A copy of the press release is being furnished as Exhibit 99.1 to this Current Report on Form8-K. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release of Qualstar Corporation dated May 13, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUALSTAR CORPORATION Dated: May 29, 2014 By: /s/Steven N. Bronson Name: Steven N. Bronson Title: Chief Executive Officer and President
